NUMBER
13-10-00158-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

____________________________________________________________
 
ESTEBAN HURTADO, ET
AL.,                                                 Appellants,
 
                                                             v.
 
MARIA DE JESUS GAMEZ,
ET AL.,                                          Appellees.
____________________________________________________________
 
                           On
appeal from the 398th District Court
                                       of
Hidalgo County, Texas.
____________________________________________________________
 
                               MEMORANDUM
OPINION
 
         Before Chief Justice Valdez and Justices Rodriguez and Benavides
Memorandum Opinion
Per Curiam
 




Appellants,
Esteban Hurtado, Gerardo Hurtado, San Juanita Davila, and Cristela Hurtado,
individually and as next friend of Juan Luis Huerta III, Misael Alejandro
Huerta, and Britney Anaid Huerta, and Cristela Hurtado as administratrix of the
estate of Alma Rosa Huerta, attempted to perfect an appeal from orders signed
on March 29, 2010, denying their plea in abatement and granting a motion to
strike their plea in intervention.
This
cause is before the Court on the clerk’s record, appellants’ brief, and various
motions as further described herein.
On
August 2, 2010, appellees, Maria De Jesus Gamez, individually and as heir of
Juan Jose Gamez, deceased, and as next friend of Juan Jose Gamez, Jr., and
Carlissa Monique Gamez (“Gamez”) filed a motion to dismiss the appeal for want
of jurisdiction on grounds there is no final or appealable judgment.  That same
day, these appellees also filed a motion to stay briefing pending ruling on
their motion to dismiss the appeal.
On
August 10, 2010, appellee, Adrian Garcia d/b/a Magnum Force Security (“Magnum”)
also filed a motion to dismiss the appeal on grounds that neither order subject
to appeal is a final judgment, nor are appeals from these orders authorized by
statute.  That same day, this appellee further filed a motion to stay briefing
pending ruling on his motion to dismiss the appeal.  On August 13, 2010, Magnum
also filed a motion for extension of time to file  his brief.
On
August 16, 2010, appellee, First Mercury Insurance Company (incorrectly named
as “First Mercury Insurance Services, Inc.) filed a motion to dismiss on
grounds that no final judgment had been rendered and that it was not a party in
the proceedings before the trial court.  That same day, this appellee also
filed a motion to stay briefing pending a ruling on its motion to dismiss the
appeal.  
On
August 19, 2010, appellants filed responses to the Gamez motion to dismiss and
motion to stay briefing and Magnum’s motion to dismiss and stay briefing.  
Upon
review of the documents before the Court, it appears that the orders from which
this appeal was taken were not final, appealable orders.  In terms of appellate
jurisdiction, appellate courts only have jurisdiction to review final judgments
and certain interlocutory orders identified by statute.  Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  When a trial court strikes a plea
in intervention, the order generally cannot be appealed until after the trial
court renders a final judgment in the case.  Metromedia Long Distance, Inc.
v. Hughes, 810 S.W.2d 494, 499 (Tex. App.–San Antonio 1991, writ denied). 
This case fails to present any circumstance which would require the application
of an exception to this rule.
The
Court, having considered the clerk’s record, appellant’s brief, the motions and
responses, is of the opinion that the appeal should be dismissed for want of
jurisdiction.  See id.  Accordingly, we GRANT the three motions to
dismiss filed by appellees.  We DISMISS AS MOOT the three motions to stay
briefing filed by and we likewise DISMISS AS MOOT the motion for extension of
time to file a brief filed by First Mercury Insurance Company.  The appeal is
DISMISSED FOR WANT OF JURISDICTION.  
 
PER CURIAM
Delivered and filed the 3rd
day of February, 2011.